     Case 4:17-cv-01223-RDP-JEO Document 49 Filed 04/27/20 Page 1 of 6                   FILED
                                                                                2020 Apr-27 PM 04:37
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

DANNY L. SMITH,                             )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No.: 4:17-cv-01223-RDP-JEO
                                            )
STATE OF ALABAMA, et al.,                   )
                                            )
       Respondents.                         )

                             MEMORANDUM OPINION

      This is an action for a writ of habeas corpus filed by Petitioner Danny L.

Smith, pro se, on or about July 19, 2017, as amended August 2, 2018. (Docs. 1, 17).

After entry of a memorandum opinion and final judgment on February 19, 2020

(Docs. 40, 41), Petitioner filed a “Motion to Set Aside Judgment with Objection to

the Judgment and Assignment of Error on Appeal Pursuant to Rule 59(e), Fed. R.

Civ. P.”. (Doc. 47). The facts underlying the habeas petition have been set forth in

detail in the Magistrate Judge’s Report and Recommendation (Doc. 34) and, unless

otherwise necessary for context, will not be repeated here.

      “A Rule 59(e) motion can be granted based only on “newly-discovered

evidence or manifest errors of law or fact.” Hamilton v. Sec’y, Fla. Dep’t of Corr.,

793 F.3d 1261, 1266 (11th Cir. 2015) (quoting Arthur v. King, 500 F.3d 1335, 1343

(11th Cir. 2007)). A Rule 59(e) motion cannot be used “to relitigate old matters,
      Case 4:17-cv-01223-RDP-JEO Document 49 Filed 04/27/20 Page 2 of 6




raise argument[s] or present evidence that could have been raised prior to the entry

of judgment.” Michael Linet, Inc. v. Vill. of Wellington, Fla., 408 F.3d 757, 763

(11th Cir. 2005). The Eleventh Circuit has further directed that “a Rule 59(e) motion

cannot be used simply as a tool to reopen litigation where a party has failed to take

advantage of earlier opportunities to make [his] case.” Stansell v. Revolutionary

Armed Forces of Colombia, 771 F.3d 713, 744 (11th Cir. 2014).

      Petitioner’s motion fails to show that the court should reconsider the denial of

his § 2254 petition. None of his arguments point to a manifest error of law or fact

or newly discovered evidence.

      Petitioner first claims the court erred by not addressing his statutory tolling

arguments, and asserts this failure contravenes Clisby v. Jones, 960 F.2d 925 (11th

Cir. 1992). (Doc. 47 at 2). But, Clisby only mandates that district courts address

“all claims for relief raised in a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254 (1988), regardless whether habeas relief is granted or denied. … A

claim for relief for purposes of this instruction is any allegation of a constitutional

violation.” Id., at 936. Statutory tolling does not state an independent allegation of

a constitutional violation.    Because the court addressed all non-procedurally

defaulted claims on their merits, statutory tolling provides no benefit to Petitioner.

Further, and in any event, the court assumed Petitioner’s petitions here were timely

filed. (See Doc. 34 at 10, n. 13).


                                          2
      Case 4:17-cv-01223-RDP-JEO Document 49 Filed 04/27/20 Page 3 of 6




       Petitioner next contends (in the context of his statutory tolling argument) that

this court failed to properly address his motions to withdraw his state court guilty

pleas. (Doc. 47 at 4). But, the court fully addressed this issue in its memorandum

opinion of February 19, 2020. (See Doc. 40 at 8). A Rule 59(e) motion cannot be

used “to relitigate old matters, raise argument[s] or present evidence that could have

been raised prior to the entry of judgment.” Michael Linet, Inc., 408 F.3d at 763.

To the extent Petitioner is attempting to state that his motions to withdraw his guilty

pleas in state court should have been considered as timely petitions for collateral

review by the state court (Doc. 47 at 6-9), that argument fails to raise a claim of

constitutional proportion.1

       Petitioner’s reliance on Artuz v. Bennet, 531 U.S. 4, 8 (2000), which

concerned the determination of when an application for habeas relief is properly

filed, does not call for a different result. Nothing in Artuz suggests that a motion to

withdraw a guilty plea can serve as a putative motion for collateral review. Further,

Petitioner’s attempts to raise new objections to the Report and Recommendation

(Doc. 40 at 6) are similarly barred.




       1
          Petitioner points to no precedent which could support an Alabama court considering a
motion to withdraw a guilty plea as a petition for collateral review under Alabama Rule of Criminal
Appellate Procedure 32. But even if he had done so, that remains a question of state law. This
court may not re-examine state court determinations of state law questions. Estelle v. McGuire,
502 U.S. 62, 67-68 (1991).
                                                3
         Case 4:17-cv-01223-RDP-JEO Document 49 Filed 04/27/20 Page 4 of 6




         Petitioner’s third and fourth bases for his motion to alter or amend each rely

on statutory tolling. (Doc. 47 at 10, 11). He asserts he is entitled to a Certificate of

Appealability pursuant to 28 U.S.C. § 2253 because the court chose to address his

claims on their merits rather than consider whether they were statutorily barred. (Id.)

A court may consider time-barred claims raised in habeas petitions on their merits

when doing so serves the interests of justice. See, e.g., Day v. McDonough, 547 U.S.

198, 210 (2006). Indeed, the only effect that a finding that Petitioner’s claims are not

statutorily barred would have is to entitle Petitioner to a ruling on the merits of his

claims. But, this court has already addressed the merits of his claims.

         Petitioner further argues this court should have found the state court petitions

timely filed, and thus the claims raised there not procedurally defaulted. However,

decisions such as Martinez v. Ryan, 566 U.S. 1, 9 (2012), and Atkins v. Singletary,

965 F.2d 952, 956 (11th Cir. 1992), counsel against such a determination. Indeed,

both these cases call for this court to respect state court determinations on state court

rules.     Moreover, this court considered whether any of Petitioner’s claims

demonstrated “a decision which was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court

of the United States,” 28 U.S.C. § 2254(d)(1), and concluded they did not.

Revisiting the timeliness of Petitioner’s state court petitions does not change any

outcome.


                                             4
      Case 4:17-cv-01223-RDP-JEO Document 49 Filed 04/27/20 Page 5 of 6




          Petitioner also asserts that the state court’s reliance on Rule 32.1(f), to require

separate collateral petitions for each of the judgments against him, was misplaced.2

(Doc. 47 at 15-22). He points to Burton v. Stewart, 549 U.S. 147 (2007), in support

of his claim. Specifically, Petitioner references Burton’s citation to Berman v.

United States, 302 U.S. 211, 212 (1937), which held that a “[f]inal judgment in a

criminal case means sentence. The sentence is the judgment.” Id., at 156. (See Doc.

47 at 20). But Burton, which concerned federal review of petitions containing both

exhausted and unexhausted claims, does not provide any help to him. Although

Petitioner was sentenced in multiple cases at the same time, Rule 32.1(f) does not

require separate petitions for each conviction. And, in any event, “federal habeas

corpus relief does not lie for errors of state law[,]” Estelle v. McGuire, 502 U.S. 62,

67 (1991) (quotation omitted); nor does “an alleged defect in a collateral proceeding

[] state a basis for habeas relief.” Alston v. Dep’t of Corr., Fla., 610 F.3d 1318, 1325

(11th Cir. 2010) (quoting Quince v. Crosby, 360 F.3d 1259, 1262 (11th Cir. 2004)).

Regardless of whether the state courts were correct in their interpretation of Rule

32.1(f), Petitioner cannot rely on any such claimed error as a basis for federal habeas

relief.




         Alabama Rule of Criminal Procedure 32.1 states in relevant part, “A petition that
          2

challenges multiple judgments entered in more than a single trial or guilty-plea proceeding shall
be dismissed without prejudice.”
                                               5
      Case 4:17-cv-01223-RDP-JEO Document 49 Filed 04/27/20 Page 6 of 6




      Finally, Petitioner reasserts that his guilty plea was coerced. (Doc. 47 at 29).

But, his motion merely rehashes his prior arguments concerning his counsel not

conducting a thorough investigation (in a manner Petitioner deems appropriate) and

claims that this court failed to consider new evidence in the form of an affidavit from

his investigator. (Id.). Petitioner’s disagreement with this court’s findings merely

reiterates his arguments that were rejected by the court. Of course, that is an

insufficient basis for relief on a motion to alter or amend. See e.g, Stansell, 771 F.3d

at 744.

      For all these reasons, and after careful review, the court DENIES Petitioner’s

motion to alter or amend the judgment. (Doc. 47).

      DONE and ORDERED this April 27, 2020.



                                        _________________________________
                                        R. DAVID PROCTOR
                                        UNITED STATES DISTRICT JUDGE




                                           6
